Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

Separation Agreement and Release (the “Agreement”) by and between JBG SMITH
Properties, a Maryland real estate investment trust (together with its
affiliates, the “Company”), with its principal offices in Bethesda, Maryland and
Robert A. Stewart (the “Executive”).

Recitals

The Executive is employed by the Company in the position of Executive Vice
Chairman, pursuant to that certain Amended and Restated Employment Agreement,
dated June 16, 2017, by and between the Company and Executive (the “Employment
Agreement”), as further amended by that certain letter agreement dated February
21, 2020 (together, the “Amended Employment Agreement”); and

The Company and Executive have agreed upon a mutual separation of Executive’s
employment and desire to set forth their agreement concerning the terms and
conditions of the Executive's separation, including the precise nature and
amount of compensation to be provided to Executive and any other rights and
obligations of the Company and Executive following Executive’s separation.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

Agreement

1.Resignation by Mutual Agreement and Separation of Executive.  Executive shall
resign (by mutual agreement) and separate from employment with the Company as of
July 31, 2020 (the “Termination Date”) and shall take all necessary and
appropriate actions to resign his position as Executive Vice Chairman of the
Company effective as of the Termination Date. Executive's termination of
employment shall be considered a termination by Executive without Good Reason
for purposes of the Amended Employment Agreement and any other agreement between
the Company and Executive, provided that the Company hereby waives the notice
requirement contained in the Amended Employment Agreement. For the avoidance of
doubt, and notwithstanding anything in the Employment Agreement to the contrary,
Executive shall not be required to resign from the board of trustees of the
Company (the “Board”) as of the Termination Date.  
2.Accrued Benefits. Executive shall be entitled to the payments and benefits
provided in Section 8(a) of the Employment Agreement, whether or not he chooses
to execute this Agreement.
3.Separation Benefits. In consideration of Executive's agreements hereunder, the
Company agrees to pay or provide to Executive (subject to the terms and
conditions set forth in this Agreement), the benefits described in this Section
3, which exceed any payment and benefits to which Executive is otherwise
entitled (unless otherwise indicated).

(a)Continued Vesting of JBG SMITH Properties LP Equity after Termination Date.
 All outstanding equity awards (including long-term incentive plan units (“LTIP
Units”) and initial formation units (the (“Formation Units”)) held by Executive
and the common partnership units held by Executive that are subject to the Unit
Issuance Agreement (“OP Units”), in each case, that are unvested as of the
Termination Date shall

--------------------------------------------------------------------------------

remain outstanding following the Termination Date and shall continue to vest in
accordance with their terms for so long as Executive continues to serve as a
member of the Board, without requiring Executive's continued employment by the
Company; provided, however, that if Executive’s service as a member of the Board
terminates (a) upon his failure to be re-nominated to the Board, (b) upon his
failure to be re-elected to the Board in a contested election, (c) upon his
failing to receive a majority of the votes in an uncontested election, tendering
his resignation from the Board (as required by the Company’s Governance
Guidelines) and the acceptance by the Board of such resignation or (d) upon his
death or Disability (as defined in the Amended Employment Agreement), then any
equity awards and OP Units that are unvested as of such termination of Board
service shall become immediately fully vested and non-forfeitable, or in the
case of performance-based LTIP Units, shall remain outstanding and eligible to
become earned and vested pursuant to Section 4(b) of the applicable award
agreement (by treating such termination of Board service as a "Qualified
Termination" under the award agreement).  The provisions of this Section 3(a)
shall constitute an amendment of (i) each Restricted Unit Agreement pursuant to
which LTIP Units awarded to Executive are unvested as of the Termination Date,
(ii) each Performance LTIP Unit Agreement pursuant to which performance-based
LTIP Units awarded to Executive are unvested as of the Termination Date, (iii)
the Formation Unit Agreement with Executive and (iv) the Unit Issuance Agreement
with Executive.  In addition, the Company acknowledges that Executive's
continued service as a member of the Board constitutes "Continuous Service"
under each Performance LTIP Unit Agreement with Executive.

(b)Vested Profits Interests.  Any vested Formation Units (including Formation
Units that become vested following the Effective Date, in accordance with
Section 3(a) hereof) held by Executive shall remain convertible into LTIP Units
until the tenth (10th) anniversary of the grant date, and, for the avoidance of
doubt, any vested LTIP Units held by Executive shall remain exchangeable for
common partnership units.

(c)Medical Benefits. The Company shall provide Executive medical insurance
coverage substantially identical to that provided to other senior executives of
the Company (which may be provided pursuant to the Consolidated Omnibus Budget
Reconciliation Act) for 18 months following the Termination Date; provided
however, that if this agreement to provide medical benefits continuation raises
any compliance issues or impositions of penalties under the Patient Protection
and Affordable Care Act or other applicable law, then the parties agree to
modify this Agreement so that it complies with the terms of such laws without
impairing the economic benefit to Executive.

(d)Use of Support Staff.  For the period beginning on the Termination Date and
ending on December 31, 2020, the Company shall continue to provide to Executive,
at the Company's sole cost and expense, his current executive assistant (or if
she is for any reason not available, an executive assistant satisfactory to both
Executive and the Company).  

4.No Other Payments or Benefits. Executive acknowledges that, other than the
payments and benefits expressly set forth in this Agreement, he is not entitled
to any other payments or benefits from the Company on account of his termination
of employment.
5.Amended Employment Agreement.  The Amended Employment Agreement shall
terminate as of the Termination Date, provided, however, that the provisions in
Section 11 of the Employment Agreement shall continue in full force and effect
following the Termination Date, in accordance with their terms.

2

--------------------------------------------------------------------------------

6.Return of Company Property. Executive represents and warrants that he will
return all property of the Company in whatever form retained, including any
copies thereof, in the possession of or under the control of Executive, all of
which shall be delivered to the Company’s Chief Legal Officer on the Termination
Date.
7.General Release.
(a)Executive knowingly and voluntarily waives, terminates, cancels, releases and
discharges forever the Company and its present and past subsidiaries and
affiliates, its and their respective successors and assigns, and the present and
past shareholders, officers, directors, members, employees, agents and
representatives of each of the foregoing (collectively, the “Released Parties”),
 from any and all suits, actions, causes of action, claims, allegations, rights,
obligations, liabilities, demands, entitlements or charges (collectively,
“Claims”) that Executive (or Executive’s heirs, executors, administrators,
successors and assigns) has or may have, whether known, unknown or unforeseen,
vested or contingent, by reason of any matter, cause or thing occurring at any
time before and including the date of this Agreement arising under or in
connection with Executive’s employment or termination of employment with the
Company, including, without limitation:  Claims under United States federal,
state or local law and the national or local law of any foreign country
(statutory or decisional), for wrongful, abusive, constructive or unlawful
discharge or dismissal, for breach of any contract, or for discrimination based
upon race, color, ethnicity, sex, age, national origin, religion, disability,
sexual orientation, or any other unlawful criterion or circumstance, including
rights or Claims under the Age Discrimination in Employment Act of 1967
(“ADEA”), violations of the Equal Pay Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act of 1991,
the Employee Retirement Income Security Act, the Worker Adjustment Retraining
and Notification Act, the Family Medical Leave Act, including all amendments to
any of the aforementioned acts; and violations of any other federal, state, or
municipal fair employment statutes or laws, including, without limitation,
violations of any other law, rule, regulation, or ordinance pertaining to
employment, wages, compensation, hours worked, or any other Claims for
compensation or bonuses, whether or not paid under any compensation plan or
arrangement; breach of contract; tort and other common law Claims; defamation;
libel; slander; impairment of economic opportunity defamation; sexual
harassment; retaliation; attorneys’ fees; emotional distress; intentional
infliction of emotional distress; assault; battery, pain and suffering; and
punitive or exemplary damages.  In addition, in consideration of the provisions
of this Agreement, Executive further agrees to waive any and all rights under
the laws of any jurisdiction in the United States, or any other country, that
limit a general release to those Claims that are known or suspected to exist in
Executive’s favor as of the Effective Date (as defined below).  
(b)Surviving Claims.  Notwithstanding anything herein to the contrary, this
Agreement shall not:

(i)release any Claims for payment of amounts payable under the Agreement;

(ii)release any Claims for employee benefits under plans covered by ERISA to the
extent any such Claim may not lawfully be waived or for any payments or benefits
under any plans of the Company that have vested in accordance with the terms of
such plans;

3

--------------------------------------------------------------------------------

(iii)release any Claim that may not lawfully be waived;

(iv)release any Claim for indemnification and D&O insurance in accordance with
the Employment Agreement and with applicable laws and the corporate governance
documents of the Company; or

(v)prohibit Executive from reporting possible violations of federal law or
regulation or making other disclosures that are protected under (or claiming any
award under) the whistleblower provisions of federal law or regulation.



(c)Additional Representations. Executive further represents and warrants that
Executive has not filed any civil action, suit, arbitration, administrative
charge, or legal proceeding against any Released Party, nor has Executive
assigned, pledged, or hypothecated as of the Effective Date any Claim to any
person and no other person has an interest in the Claims that he is releasing.

(d)Acknowledgements by Executive. Executive further acknowledges and agrees that
this Section 7 does not release, waive or discharge any rights or Claims that
may arise for actions or omissions after the Effective Date; and Executive
acknowledges that he is not releasing, waiving or discharging any ADEA Claims
that may arise after the Effective Date; and Executive is entering into this
Agreement and releasing, waiving and discharging rights or Claims only in
exchange for consideration which he is not already entitled to receive.

8.Cooperation With Investigations and Litigation.  Executive agrees, upon the
Company’s request, to reasonably cooperate with the Company in any
investigation, litigation, arbitration or regulatory proceeding regarding events
that occurred during Executive’s tenure with the Company, including making
himself reasonably available to consult with Company counsel, to provide
information and to give testimony.  Company will reimburse Executive for
reasonable documented out-of-pocket expenses Executive incurs in extending such
cooperation, so long as Executive provides advance written notice of Executive’s
request for reimbursement.  Nothing in this section is intended to, and shall
not, restrict or limit the Executive from exercising any rights protected by law
or restrict or limit the Executive from providing truthful information in
response to a subpoena, other legal process or valid governmental inquiry.
9.Governing Law.  To the extent not subject to federal law, this Agreement will
be governed by and construed in accordance with the law of the State of Maryland
applicable to contracts made and to be performed entirely within that state.
10.Severability.  If any provision of this Agreement should be declared to be
unenforceable by any administrative agency or court of law, then remainder of
the Agreement shall remain in full force and effect.  
11.Captions; Section Headings.  Captions and section headings used herein are
for convenience only and are not a part of this Agreement and shall not be used
in construing it.
12.Review; Revocation.  Executive is hereby advised to consult with an attorney
before executing this Agreement.  Executive acknowledges that he has at least 21
days within which to consider the Agreement, but Executive can execute the
Agreement at any

4

--------------------------------------------------------------------------------

time prior to the expiration of such review period; and Executive is aware that
this Agreement shall become null and void if he revokes his acceptance of this
Agreement within seven (7) days following the date of execution of this
Agreement.  Executive may revoke this Agreement at any time during such
seven-day period by delivering (or causing to be delivered) to the Company
written notice of his revocation of this Agreement no later than 5:00 p.m.
Eastern time on the seventh (7th) full day following the date of execution of
this Agreement. This Agreement will not become effective until the date on which
that seven (7) day revocation period expires (the “Effective Date”).  Executive
agrees and acknowledges that a letter of revocation that is not received by such
date and time will be invalid and will not revoke this Agreement.



[signature page follows]

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set forth below.



COMPANY:

JBG SMITH PROPERTIES, a Maryland real estate investment trust





EXECUTIVE:

By:

/s/ Steven Museles



/s/ Robert A. Stewart



Name: Steven Museles







Title: Chief Legal Officer and Secretary







Date: July 28, 2020



Date: July 28, 2020



6

--------------------------------------------------------------------------------